Citation Nr: 0111349	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-22-409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a right shoulder 
disorder.  

Entitlement to service connection for a chronic disability 
manifested by headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977 and from September 1980 to June 1986.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Montgomery, Alabama.  

In December 1995, the veteran was accorded a hearing on his 
appeal before a hearing officer at the RO.  A complete 
transcript is of record.  

The case was remanded by the Board in May 1998.  The purpose 
of the remand has been met.  


FINDING OF FACT

Current chronic recurrent subacromial bursitis of the right 
shoulder with headaches is attributable to service.  


CONCLUSION OF LAW

Chronic recurrent subacromial bursitis of the right shoulder 
with headaches was incurred in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran sustained a 
neck injury in June 1976.  During physical training someone 
reportedly fell on his neck region.  He complained of a 
painful, stiff neck.  The physical examination revealed a 
small "buffalo hump" of fat at C4-5 with slight point 
tenderness.  No headache or shoulder problem was indicated.  
In July 1976, pain behind both eyes at the temples, slight 
dizziness and pain to percussion over all four sinuses were 
assessed as acute sinusitis.  He was seen for complaints of 
headaches over the left eye in February 1977.  The clinical 
evaluation on the separation examination in July 1977 showed 
no head or upper extremity abnormality.  

He had tension headaches in May 1982.  He reportedly was in 
no acute distress.  In May 1984, he was seen for complaints 
of stretch pain of the "left" arm and shoulder radiating 
into the hand at times.  There was no history of trauma.  
Pain reportedly increased with movement.  The physical 
examination showed that all range of motion was normal.  No 
abnormalities were noted.  Possible bursitis/tendonitis was 
assessed.  In September 1984, he was seen for complaints of 
headaches and right shoulder pain.  He stated that his pain 
had been occurring every week for seven weeks and that he 
suffered from numbness of the right arm associated with 
shoulder joint pain.  The physical examination showed right 
shoulder pain with guarded range of motion.  He denied past 
trauma or heavy lifting.  Muscle group tightness was revealed 
and described as not severe.  The head examination was shown 
to be within normal limits.  Headaches reportedly seemed to 
be attributed to back and shoulder pain.  The assessment was 
strain with rheumatoid arthritis to be ruled-out.  

On a general physical examination in January 1985, the 
veteran reportedly had neck and shoulder pain.  On an 
itemized symptomatology checklist, he indicated having or 
having had swollen or painful joints, frequent or severe 
headaches, and painful or trick shoulder or elbow.  It was 
found that he had had swollen or painful shoulders for 6-8 
months, not considered disabling, and headaches due to 
shoulder pain, not considered disabling.  Later in January 
1985, he was evaluated for shoulder pain on a weekly basis 
and numbness in the right arm associated with the shoulder 
pain.  The physical examination recorded a 1 1/2 year history 
of occasional right shoulder pain with back, neck and head 
pain, as well as right arm numbness.  It was stated that 
these symptomatology had recently worsened.  There was full 
range of motion of the right shoulder with no shoulder 
symptoms and pain.  There was a painful region of the back.  
Sensation of the right upper extremity was slightly decreased 
in a stocking-glove distribution.  Muscle strength was shown 
as 5/5.  Cervical pain reportedly radiated to the temples.  
The impressions included tension headaches, no identifiable 
trigger pain, posteriorly, and stocking-glove decrease in 
sensation of the right arm that had a strong somatic 
component.  

On a general physical examination in May 1985, the veteran 
again "checked" swollen or painful joints and frequent or 
severe headaches.  He did not check painful or trick shoulder 
or elbow.  The examiner recorded episodic right shoulder pain 
and episodic headaches, not considered disabling, 
respectively.  In May 1986, complaints of headache were 
associated with a sore throat and flu symptoms.  On the 
separation examination in June 1986, he again checked swollen 
or painful joints and frequent or severe headaches.  He also 
checked dizziness or fainting spells.  The examiner reported 
migraine headaches accompanied by dizziness and fainting 
spells, not considered disabling, respectively.  No right 
shoulder disability was specified.  

On a VA examination in January 1978, the veteran's complaints 
did not include headaches or right shoulder problems.  The 
physical examination of the head was normal.  The 
musculoskeletal system showed full range of motion of all 
joints of all extremities.  There was no bony deformity or 
soft tissue swelling of any joint.  Deep tendon reflexes and 
sensation were intact.  

John L. Thompson, M.D., reported in September 1991 that the 
veteran had right shoulder pain described as recurrent since 
1977.  The painful area included the right suprascapular 
area.  Tenderness was elicited over the right subacromial 
bursa and the right suprascapular area.  Suprascapular 
tendinitis and right subacromiobursitis were diagnosed.  

VA outpatient treatment records dated in April 1992 show the 
veteran's complaints of right shoulder pain of two years' 
duration.  History was recorded of a mild "whiplash" injury 
from a car accident two years previously.  He also stated 
that he was loosing sensation in the fingers of his right 
hand over the previous few days.  Slight tenderness anterior 
to the acromioclavicular joint on the right and questionably 
decreased pain sensation of the right thumb and index finger 
were revealed.  Cervical nerve compression syndrome was to be 
ruled out.  In April 1995, he was seen for headaches and 
right shoulder pain.  He stated that physical therapy many 
years previously had helped.  Shoulder pain since 1976 and an 
injury during active service was recorded.  The diagnostic 
impression was arthritis of the right shoulder.  

During the veteran's December 1995 hearing, he testified that 
he had excruciating occipital headaches two or three times 
weekly.  When he awakened in the morning, his right arm was 
numb and he had headaches a lot of mornings.  His headaches 
were so bad at times the he could not concentrate or read.  
Headache this severe occurred two or three times weekly, but 
he always had a headache.  He testified that his right 
shoulder problems did not really start until about 1985 and 
he was not sure how they started.  He might have sprained his 
right shoulder.  He described constant right shoulder 
problems since he started to complain about them.  

On a VA examination in September 1999, history was recorded 
of tension headaches and that whenever the veteran had right 
shoulder pain, the headaches and neck pain all went together.  
Dr. Thompson's report in 1991 was noted.  The veteran 
complained that, whenever his neck hurt more, his right 
shoulder, outer aspect of the right forearm, right thumb, and 
right index finger were affected.  He stated that doctors 
told him that his problems involved a pinched nerve at C5-6.  
He denied any fracture, injury, paresis or paralysis of the 
right shoulder.  Mild subacromial pain on the right was found 
on the physical examination.  The examiner considered the 
etiology to be at C5-6, if there was a definite diagnosis, 
because sensory pain of the right shoulder would be in the C5 
nerve distribution to the shoulder muscles.  Deep tendon 
reflexes of the right biceps were mildly to moderately 
diminished in comparison to the left.  Right supraclavicular 
and infraclavicular areas and the right corticoid site 
revealed no tenderness.  The right scapular function was 
intact.  Mild aching and pain sometimes complained of in the 
neck which went more toward the right shoulder, and distally, 
was recorded.  The diagnoses were right shoulder chronic 
recurrent bursitis and the possibility of right chronic 
recurrent C5 radiculitis to be ruled-out.  Later in September 
1999, electromyographic and nerve conduction velocity studies 
showed a normal right upper extremity without evidence of 
peripheral neuropathy or peripheral nerve entrapment syndrome 
and a normal C5-T1 distribution with no evidence of any 
radiculitis.  

On a VA medical review in January 2000, the examiner stated 
that there was no clear answer to the etiology of the 
veteran's headaches but they were probably due to muscle 
strain secondary to chronic right shoulder subacromial 
bursitis.  The current diagnosis for the right shoulder 
condition was given as chronic recurrent subacromial 
bursitis.  As to the question of whether this was due to a 
cervical spine arthritis, it was specified that magnetic 
resonance imaging of the cervical spine showed no findings of 
cervical spine arthritis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  However, an 
appellant's own conclusion, stated in support of his claim, 
that his present disability is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  The evidence that a current 
injury is connected to a service- connected disability must 
come from a physician or other trained medical source.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
This is clearly a question of the interaction of disabilities 
and presents a medical question requiring evidence from a 
trained medical source.  Grottveit, 5 Vet. App. at 93.  

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.  

During his second period of active service, tension headaches 
were described in May 1982.  No more headache symptomatology 
was indicated until September 1984, and reportedly seemed to 
be attributed to back and shoulder pain.  Right shoulder pain 
with associated numbness of the right arm reportedly had 
begun 7 weeks previously.  The objective findings included 
right shoulder pain, guarded range of motion, and muscle 
group tightness.  Strain was assessed.  Headache due to 
shoulder pain was reported in January 1985.  A 1 1/2-year 
history of occasional head and right shoulder pain was 
indicated.  The impressions were tension headaches and 
stocking/glove decrease in sensation of the right arm.  
Episodic right shoulder pain and episodic headaches were 
recorded in May 1985.  In May 1986, headaches were 
symptomatic as part of flu symptomatology.  On the June 1986 
examination, migraine headaches with dizziness and fainting 
spells was recorded.  The June 1986 examination specified no 
right shoulder abnormality.  

The first postservice indication of right shoulder pain was 
by Dr. Thompson in September 1991.  However, at that time, 
the veteran reported for treatment purposes that there had 
been an in-service onset.  The veteran's statements are 
competent.

At this time, the evidence tends to establish that the 
veteran has bursitis of the right shoulder and that the 
headaches are associated with the bursitis.  Clearly there is 
some conflict in the record.  Furthermore, the Board is not 
convinced that remanding for an additional opinion would 
serve any useful purpose.  Therefore, we do not question the 
recent VA opinion that the headaches are associated with the 
right shoulder.  We are presented with numerous inservice 
complaints of right shoulder pain and headache.  During 
service, the veteran tended to report a continued history.  
When seen in 1991, he again reported an inservice start and a 
report that it was recurrent.  The recent VA examiner has 
stated that the veteran has bursitis and that the headaches 
are associated with the bursitis.  At this time, we are 
unable to state that the current diagnoses are unrelated to 
the numerous inservice complaints and the continuity of 
symptomatology.  In reaching this determination, the Board 
notes that "left" shoulder bursitis/tendinitis was 
suspected, but on follow-up it was reported that the history 
involved the right shoulder.  In sum, we are unconvinced that 
the current bursitis with headaches is unrelated to the 
inservice suspected bursitis. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
August 1994 and August 1995 rating decisions that there was 
no evidence showing his right shoulder disability with 
headaches was related to any inservice disease or injury, to 
include headache and right shoulder symptomatology during 
active service.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case (SOC) 
and supplemental statement of the case (SSOC), informed the 
veteran that evidence of inservice chronicity, continuity 
after service or a medical relationship between the service 
connected cervical spine disability and the right shoulder 
and headache disabilities was needed to substantiate his 
claims.  Moreover, the veteran was informed in several 
letters between 1994 and 1998 that he needed to tell VA where 
he had received treatment for his right shoulder and 
headaches so that records could be requested.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, SOC, SSOC, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate this claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran was provided the opportunity of a 
personal hearing on his appeals in 1995 to present sworn 
testimony in support thereof.  This case was remanded in 1998 
for additional development, and the RO complied with all 
instructions.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO requested 
all relevant treatment records identified by the veteran, and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  The RO also requested and obtained service medical 
records covering the veteran's two periods of active service.  
The veteran was provided a VA examination in 1999 and a 
follow-up medical report in January 2000.  Also, the relevant 
VA outpatient treatment records and the report from Dr. 
Thompson were obtained.  


ORDER

Service connection for a right shoulder bursitis with 
headaches is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



